Dodge, J.
I find myself unable to concur in a judgment of affirmance, because I cannot persuade myself to palliate, excuse, or believe unprejudicial the conduct of the plaintiff’s attorneys in first impressing upon the jury by questions the fact that plaintiff’s wife had, after the divorce between them, committed suicide, and then in vehemently asserting to the jury in closing argument that defendant was a murderer. It seems to me that nothing could have been more likely to inflame the prejudices, and at least improperly rouse indignation and enhance damages^ than such conduct as this. The court correctly ruled that after the divorce between plaintiff and his wife her life or death was not a material consideration, and yet to the nonlegal minds of the jury it could not but have been cogent at least to awaken indignation, and, as I think, effective in bringing about this very large verdict